Case 5:19-cr-00010-TBR Document 84 Filed 06/09/21 Page 1 of 11 PageID #: 540




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                PADUCAH DIVISION
                         CRIMINAL ACTION NO. 5:19-CR-10-TBR


UNITED STATES OF AMERICA,                                                           PLAINTIFF

v.

DUSTIN R. STONE,                                                                   DEFENDANT


                         MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendant Dustin R. Stone’s Motion in Limine, [DN

78]. The Government has responded, [DN 79]. This matter is ripe for adjudication. For the reasons

stated below, Defendant’s Motion in Limine, [DN 78], is DENIED IN PART and GRANTED IN

PART.

                                        BACKGROUND

        On February 12, 2019, Defendant was indicted on one count of attempted enticement and

one count of commission of a felony against a child by a person required to register as a sex

offender. [DN 1]. The Indictment charged Defendant with knowingly attempting to persuade,

induce, and entice an individual, whom he believed to be a thirteen-year-old female, to engage in

sexual activity. Id. On March 14, 2019, Defendant entered a plea of not guilty as to counts one and

two. [DN 11]. On March 19, 2020, Defendant filed a notice of insanity defense. [DN 32].

Simultaneously, Defendant filed a notice of intent to rely upon the defense of insanity pursuant to

Federal Rules of Criminal Procedure 12.2(a) and (b), thereby placing the United States on notice

that the Defendant may rely on the defense of insanity at the time of the alleged offense, and may

introduce expert testimony relating to a mental disease or defect or some other mental condition

of the Defendant bearing upon the issue of guilt. [DN 31]. In response, the United States filed a


                                           Page 1 of 11
Case 5:19-cr-00010-TBR Document 84 Filed 06/09/21 Page 2 of 11 PageID #: 541




motion for a psychiatric examination, pursuant to 18 U.S.C. §§ 4241, 4242, and 4247 and Rule

12.2(c), to determine whether Defendant was insane at the time or the offense and to determine

whether he was competent to stand trial. [DN 40]. The United States’ motion requested that

Defendant be taken into custody to be examined by a licensed or certified psychologist. On May

27, 2020, Defendant withdrew the notice of intent to rely upon the defense of insanity and mental

disease or defect, citing that Defendant informed counsel that he did not wish to rely on the defense

of insanity or introduce evidence of a mental disease or defect at trial. [DN 46; DN 47]. The United

States withdrew its motion for a psychiatric evaluation on June 2, 2020. [DN 51].

       On June 2, 2020, the Court issued a Scheduling Order whereby the case was re-set for trial

on September 14, 2020 and all pre-trial motions were to be filed by July 1, 2020. [DN 50].

Subsequently, on August 10, 2020, forty days past the deadline to file pre-trial motions, Defendant

filed another notice of intent to introduce expert testimony relating to a mental disease or defect.

[DN 53]. This time however, Defendant conceded that insanity was not an issue but that he was

otherwise not criminally responsible due to a mental disease or defect. Id. The United States

renewed its motion for a psychiatric examination to determine Defendant’s criminal responsibility

and competency to stand trial. [DN 54]. Defendant then filed an objection to the government’s

motion for custodial mental examination and provided a copy of a report from Dr. Wayne Herner,

a forensic psychologist. [DN 57]. The United States filed a reply continuing its request for a

custodial examination, [DN 59], and filed a sealed motion to exclude Dr. Herner’s proposed expert

testimony, arguing that diminished capacity evidence is not admissible in defense of a general

intent crime. [DN 61]. The United States also argued that the proposed testimony was irrelevant

and not sufficiently reliable under Federal Rule of Evidence 702. Id.




                                            Page 2 of 11
Case 5:19-cr-00010-TBR Document 84 Filed 06/09/21 Page 3 of 11 PageID #: 542




       On October 9, 2020, Defendant again withdrew the notice of intent to introduce expert

testimony and to rely on mental disease or defect. [DN 68]. As grounds, counsel indicated that “on

October 8, 2020, the defendant notified counsel of his agreement with counsel’s decision not to

seek introduction of such evidence at the trial herein.” Id. The Court granted Defendant’s motion,

[DN 69], and held that the United States’ motion for a psychiatric examination and sealed motion

to exclude Dr. Herner’s proposed testimony were moot. [DN 72]. The trial date was re-set for

March 29, 2021 but was subsequently continued to July 26, 2021 in response to the COVID-19

pandemic. [DN 77]. On April 12, 2021, Defendant filed the current motion regarding mental

disease or defect, this time requesting the Court enter an in limine order, pursuant to Rule 104(a)

of the Federal Rules of Evidence, making an pre-trial determination on the admissibility of the

proffered evidence. [DN 78]. Rule 104(a) states, “[t]he court must decide any preliminary question

about whether a witness is qualified, a privilege exists, or evidence is admissible. In so deciding,

the court is not bound by evidence rules, except those on privilege.” Fed. R. Evid. 104(a).

                                      LEGAL STANDARD

       Using the inherent authority to manage the course of trials before it, this Court may exclude

irrelevant, inadmissible, or prejudicial evidence through in limine rulings. See Luce v. United

States, 469 U.S. 38, 41 n.4 (1984) (citing Fed. R. Evid. 103(c)); Louzon v. Ford Motor Co., 718

F.3d 556, 561 (6th Cir. 2013). Unless such evidence is patently “inadmissible for any purpose,”

Jonasson v. Lutheran Child & Family Servs., 115 F.3d 436, 440 (7th Cir. 1997), though, the “better

practice” is to defer evidentiary rulings until trial, Sperberg v. Goodyear Tire & Rubber Co., 519

F.2d 708, 712 (6th Cir. 1975), so that “questions of foundation, relevancy and potential prejudice

may be resolved in proper context,” Gresh v. Waste Servs. of Am., Inc., 738 F. Supp. 2d 702, 706

(E.D. Ky. 2010). A ruling in limine is “no more than a preliminary, or advisory, opinion.” United



                                            Page 3 of 11
Case 5:19-cr-00010-TBR Document 84 Filed 06/09/21 Page 4 of 11 PageID #: 543




States v. Yannott, 42 F.3d 999, 1007 (6th Cir. 1994) (citing United States v. Luce, 713 F.2d 1236,

1239 (6th Cir. 1983), aff'd, 469 U.S. 38). Consequently, the Court may revisit its in limine rulings

at any time and “for whatever reason it deems appropriate.” Id. (citing Luce, 713 F.2d at 1239).

                                          DISCUSSION

       Two distinct arguments relating to mental disease or defect may be relevant to a criminal

defense: “‘diminished responsibility’ where a defendant's insanity absolves him of criminal

responsibility, and ‘diminished capacity’ where the mental condition is such that the defendant

cannot form the culpable mental state.” United States v. Clark, 294 F.3d 791, 793 (6th Cir. 2002)

(citing United States v. Kimes, 246 F.3d 800 (6th Cir. 2001)) (a case involving diminished

responsibility). Here, Defendant proposes to present “[Dr. Herner’s] expert opinion, anecdotal lay

testimony, and supporting medical and psychiatric diagnostic and treatment records establishing

that currently and at the time of the offense conduct alleged herein, [Mr. Stone] suffered from

Tourette syndrome, epilepsy, seizures, autism spectrum disorder, and other mental conditions.”

[DN 78 at 508]. The prosecution bears the burden to show beyond a reasonable doubt that

Defendant possessed the required mens rea to commit the general intent crimes charged. The

defendant also has a right to present evidence rebutting the claims that he possessed the requisite

mens rea because of his diminished capacity. United States v. Veach, 455 F.3d 628, 633–34 (6th

Cir. 2006). Therefore, since a Defendant's mental status or condition might prove or disprove the

existence of mens rea, a psychiatric expert such as Dr. Herner might present relevant evidence

regarding Defendant's mental state, even though Defendant does not claim the defense of insanity.

See Fed. R. Evid. 401 and 402.

       Defendant seeks to introduce the following evidence: (1) Mr. Stone’s medical and

psychiatric records that include the report of Dr. Wayne Herner, Psy.D., M.S., dated July 25, 2020,



                                            Page 4 of 11
Case 5:19-cr-00010-TBR Document 84 Filed 06/09/21 Page 5 of 11 PageID #: 544




and supporting documentation and records that have been produced to the United States pursuant

to Rule 16(b)(1)(B) and (C) of the Federal Rules of Criminal Procedure; (2) witness testimony;

and (3) the expert opinion of Dr. Herner based on these records, interviews with Defendant’s

family, and his own testing and evaluation. [DN 78 at 509]. For example, Defendant states that

records from the Trover Clinic reveal that due to Tourette syndrome, Mr. Stone’s ability to “assess

subtle environmental cues, read social situations, and act appropriately were impaired.” Id.

Defendant further stipulates that “Mr. Stone is not insane or legally incompetent.” Id. Rather, “Dr.

Herner’s opinion will be that although Mr. Stone clearly knows the difference between right and

wrong, his actions as it involves his current charges, were impacted by his neurocognitive

difficulties regarding logical reasoning, capacity to think about intended actions, ability to consider

possible consequences, and to exercise restraint.” Id.

       Defendant contends “the proffered evidence is relevant to the issue of what defendant

believed at the time of the alleged offense, as well as his state of mind, motive, intent, preparation,

plan, knowledge, and likelihood of mistake.” [Id. at 511]. Specifically, Defendant argues that “the

proffered testimony by Dr. Herner is relevant to whether Mr. Stone “believed”—or to use the

language of the Sixth Circuit Patter Instruction, “knew”—the individual with whom he was

communicating was under the age of 18.” [DN 83 at 536]. Moreover, Defendant Stone’s

“diagnosed conditions are likely to exhibit themselves as non-testimonial in-court behavior and

appearance such as tics, involuntary vocal noises and sounds, and seizure activity.” [DN 78 at

511]. Thus, according to Defendant, “without the proffered evidence to explain the same, the jury

is likely to conclude that [Defendant Stone] is being intentionally disruptive and disrespectful of

the Court.” Id.




                                             Page 5 of 11
Case 5:19-cr-00010-TBR Document 84 Filed 06/09/21 Page 6 of 11 PageID #: 545




       In response to Defendant’s motion, the Government argues that “[t]he proposed

‘diminished capacity’ evidence offered by Dr. Herner does not negate the defendant’s knowledge

and is therefore inadmissible in light of Odeh.” [DN 82 at 524]. The Court agrees.

       Generally, “evidence of diminished capacity may be used to negate the mens rea of specific

intent crimes only.” Gonyea, 140 F.3d at 653. However, as the Sixth Circuit recently clarified in

United States v. Odeh, evidence of diminished capacity may be admissible in general intent

prosecutions, but only where the diminished capacity relates to what would be a general intent

element, i.e., knowledge. United States v. Lilley, No. 15-6415, 2017 WL 7048806, at *4 (6th Cir.

July 26, 2017) (citing United States v. Odeh, 815 F.3d 968, 978–79 (6th Cir. 2016)). In Odeh, the

defendant was charged with “knowingly procuring naturalization contrary to law.” Odeh, at 973.

The record evidence showed that defendant's post-traumatic stress disorder caused memory loss

such that when the defendant told immigration officers untruthful answers, she could not have

known she was not telling the truth. Id. at 976–77. Thus, because the evidence “potentially

negate[d] the general intent element” of knowledge, the defendant was entitled to a diminished

capacity instruction on that point. Lilley, 2017 WL 7048806, at *5 (discussing Odeh, at 979).

       In Lilley, the defendant was found guilty of sex trafficking children, sexual exploitation of

a minor, and distribution and possession of child pornography. Id. During trial, a defense expert

gave her opinion regarding the defendant’s cognitive impairments, specifically that the defendant

suffered from major depressive disorder, anxiety involving panic attacks, dependent personality

disorder, and PTSD. Id. at *4. The expert further testified that the defendant was able to send text

messages to others and that he could perform simple daily tasks such as collecting money, driving

a vehicle, and inviting people to his home. Id. At the close of trial, the district court refused to

instruct the jury on diminished capacity, finding that the testimony did not have the potential to



                                            Page 6 of 11
Case 5:19-cr-00010-TBR Document 84 Filed 06/09/21 Page 7 of 11 PageID #: 546




negate the mens rea at issue, nor was it relevant to such a finding. Id. at *5. The Sixth Circuit,

upholding the district court’s ruling, stated that, if anything, “the record evidence of cognitive

impairments goes towards negating Lilley’s ability to complete the relevant actus reus, not the

mens rea of any charged crimes.” Id. The panel acknowledged its recent decision in Odeh, drawing

distinctions between diminished capacity evidence that potentially negates a general intent mens

rea, i.e., knowledge, and that which only serves to negate the specific actus reus element of the

crime. Id.

        Here, Defendant is charged with attempted enticement of a minor. The elements of

coercion and enticement of a minor are that (1) defendant used a facility or means of interstate

commerce in an attempt to knowingly persuade, induce, entice, or coerce an individual under the

age of eighteen to engage in sexual activity; (2) defendant believed the person was under eighteen;

and (3) that if sexual activity had occurred, the defendant could have been charged with a criminal

offense under state law. 18 U.S.C. § 2422(b) (emphasis added); Johnson, 775 F. App'x at 797

(citing United States v. Roman, 795 F.3d 511, 515–16 (6th Cir. 2015)). Defendant’s proposed

expert, Dr. Wayne Herner, opines that Defendant “in all likelihood suffers from neurological and

psychological difficulties. Cognitively, evaluation beginning at 8 years of age, have consistently

demonstrated significant discrepancies between his verbal and nonverbal cognitive scores, with

verbal scores typically being stronger than the nonverbal.” [DN 57-1 at 464]. “Discrepancies

between cognitive scores are often associated with neurological dysfunction.” Id. Dr. Herner

further opines that Defendant’s “thought processes are likely to be marked by confusion,

indecision, distractibility, and difficulty concentrating.” [Id. at 463]. “He likely often misses social

‘cues’ that other adults typically understand . . . and continues to struggle to learn [ ] and to reason,

plan, understand, judge, and discriminate.” [Id. at 465]. Dr. Herner used the Rey 15 item test to



                                              Page 7 of 11
 Case 5:19-cr-00010-TBR Document 84 Filed 06/09/21 Page 8 of 11 PageID #: 547




assess the validity and rule out possible malingering or exaggerated memory problems. Scores

below 8 are considered indicative of this potential. The report states that Defendant obtained a

score of 9. [Id. at 462]. Dr. Herner then assessed Defendant’s current verbal intelligence and

working memory using the Wechsler Adult Intelligence Scale-IV. The report states:

        [Defendant’s] verbal comprehension score fell at the 10th percentile with an IQ
        score of 81. This is within the low end of the average range. Weakness in verbal
        reasoning, verbal fluency, word knowledge, and verbal concept formation are
        addressed through this measure. His short-term memory also fell within the low
        end of the average range, indicating problems with attention and concentration.
[Id. at 464].

        The Court recognizes that cognitive impairments that affect memory are relevant to a

person’s “knowledge,” and may potentially negate the mens rea for the crimes charged. See

Lilley, 2017 WL 7048806, at *12 (dissent) (citing Odeh, 815 F.3d at 979)). However, the results

of Dr. Herner’s assessment do not suggest that Defendant suffers from memory loss that would

affect his knowledge in this way. Ultimately, Dr. Herner proposed the following diagnoses:

major neurocognitive disorder due to multiple etiologies (epilepsy, history of multiple head

trauma, Tourette syndrome); autistic spectrum disorder features; and generalized anxiety

disorder. [Id. at 468]. Dr. Herner did not address whether Defendant’s neurocognitive difficulties

could have potentially negated Defendant’s knowledge or belief that he was communicating with

a minor.

        Defendant states that discovery received from the United States contains statements made

by Defendant that he believed he was communicating with an adult who was role-playing as a

minor. Therefore, Defendant argues “Dr. Herner’s proffered testimony goes to the issue raised by

an essential element of the charged offense, i.e., whether Defendant ‘believed’ his correspondent

was a minor or an adult.” [DN 83 at 535]. The Government concedes that knowledge is an element

of the present offense. Therefore, in light of Odeh, evidence of mental disease or defect is

                                           Page 8 of 11
Case 5:19-cr-00010-TBR Document 84 Filed 06/09/21 Page 9 of 11 PageID #: 548




potentially relevant and admissible “if it serves to negate the specific element of knowledge.” [DN

82 at 530]. However, the Government argues that Dr. Herner did not conclude that any of

Defendant’s conditions negate his knowledge that he was committing a crime; and the report does

not indicate that Defendant’s conditions somehow render him incapable of knowingly

communicating with others. [DN 82 at 526]. Instead, the Government suggests that “Dr. Herner’s

report serves only to justify or excuse the defendant’s actions by concluding that he misses social

cues and that he has difficultly controlling his impulses.” [Id. at 531].

       As stated, the proffered evidence does not show that Defendant’s mental conditions

impacted his memory or potentially negated his knowledge or belief that he was communicating

with a minor. On the contrary, Dr. Herner’s report states that “although Mr. Stone clearly knows

the difference between right and wrong, his actions as it involves his current charges, are impacted

by his neurocognitive difficulties regarding logical reasoning, capacity to think about intended

actions, ability to consider possible consequences, and to exercise restraint.” [DN 57-1 at 467].

This evidence does nothing to negate the mens rea required for the charged offence: that he

knowingly enticed an individual under the age of 18.

       As the Sixth Circuit explained in Odeh, 815 F.3d at 977, “Because the Government must

prove every element of a crime beyond a reasonable doubt, see In re Winship, 397 U.S. 358, 363–

64 (1970), a defendant's right to present a defense ‘generally includes the right to the admission of

competent, reliable, exculpatory evidence’ to negate an element of the offense. . . .” Here, however,

as the evidence does not negate an element of the crime and accordingly is not exculpatory,

Defendant has no constitutional right to its admission.

       The Government further contends that the proposed expert and lay testimony is irrelevant

and would serve no purpose other than to confuse the jury and/or garner sympathy for the



                                             Page 9 of 11
Case 5:19-cr-00010-TBR Document 84 Filed 06/09/21 Page 10 of 11 PageID #: 549




defendant from the jury. Therefore, the Government requests that the Court prohibit such

testimony pursuant to Federal Rule of Evidence 402 and 403. Evidence is relevant if it has any

tendency to make a fact of consequence (in deciding the action) more or less probable. Fed. R.

Evid. 401. Relevant evidence is admissible but may be excluded where “its probative value is

substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading

the jury, or by considerations of undue delay, waste of time, or needless presentation of cumulative

evidence.” Fed. R. Evid. 403. Real, demonstrative, and experimental evidence are permissible at

the judge’s discretion.

          Here, the Court finds that the probative value of the proffered evidence is substantially

outweighed by the danger that the testimony will confuse the issues or mislead the jury. Fed. R.

Evid. 403. As this testimony does not suggest that Defendant lacked the knowledge required for

the offense, it has little probative value in terms of supporting Defendant’s defense theory. Instead,

the proffered testimony risks coming across to the jury as a justification for Defendant’s actions—

which is an affirmative defense not raised in this case.

          However, the Court will allow testimony or stipulation to explain that Defendant Stone’s

diagnosed conditions including tics, involuntary vocal noises and sounds, and seizure activity, may

exhibit themselves as non-testimonial in-court behavior. Essentially, if Defendant Stone

experiences any of these involuntary conditions, it should not be construed as intentionally

disruptive or disrespectful to the Court. The Court understands the parties will stipulate to this

matter.




                                            Page 10 of 11
Case 5:19-cr-00010-TBR Document 84 Filed 06/09/21 Page 11 of 11 PageID #: 550




                                  CONCLUSION

      For the reasons stated, IT IS HEREBY ORDERED that Defendant’s Motion in Limine,

[DN 78], is DENIED IN PART and GRANTED IN PART.

      IT IS SO ORDERED.




                                                              June 8, 2021




CC: Counsel of Record




                                    Page 11 of 11
